DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 02/26/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 includes numerous instances where the meets and bounds of recited claim terms and/or limitations are unclear due to inconsistencies within the claim itself and/or due to conflicts between the claimed subject matter as written and the disclosure of Applicant’s as-filed Specification1 (AppSpec) as shown in the following:
Regarding assigning a shared resource to each task of the set of tasks at a time during an access time period, the access time period having a start time tstart and an end time tend. 
As written the limitation appears to describe a (singular) “access time period” during which “each task of the set of tasks” is assigned the shared resource, which is inconsistent with AppSpec’s description where each separate request-assignment-release cycle by each respective task is a separate and distinct “access time period”. From AppSpec ¶0040-0041:
“The access time period may comprise an effective access time interval [tenable, trelreq] during which the shared resource is effectively used by the task 301 and additional time needed by the lock manager 101 to enable or release the shared resource for the task 301…Thus, the shared resource 102 may be exclusively assigned to the task 301 during the access time period TPinit = [tstart, tend]… Steps 103 to 109 may be repeated, during a test phase of the computer system, for each task of a set of concurrent tasks that concurrently access the shared resource…each task of the set of tasks may have its own time values tstart, tenable, trelreq tend”

The ambiguity is further compounded by subsequent limitation(s) reciting: responsive to receiving from the task an access request, determining to grant access to the task at tstart. It is unclear what task is being referenced as “the task”, and the relationship between the set of tasks, the access time period, and the “assigning” steps is generally ambiguous.
Regarding where a duration of the access time period exceeds a predefined duration for detecting an external task trying to access the shared resource…responsive to the duration of the access time period exceeding the predefined duration…extending the access time period by a delay period 
The limitation directly contradicts the description of the invention provided in AppSpec and is ambiguous as a result of the inconsistency. From AppSpec:
"wherein the duration of the access time period is insufficient to detect an external task (¶0005)...the time gap between two consecutive accesses to the shared resource by respective consecutive tasks of the set of tasks may be higher than, or exceed, a predefined threshold (¶0022)...the access time period of the task is so short that the task 303…cannot be detected within the predefined threshold of the access time period" (¶0041).

The claim language appears to conflate the two alternative descriptions of the subject matter found in AppSpec to produce a limitation which directly contradicts the invention described in AppSpec. The limitation is also internally ambiguous since it describes ‘responsive to the duration being too long (exceeding the predefined duration) make it longer (extending)’.
Regarding delaying the resource assigning step by a first delay period…and/or delaying the resource releasing step by a second delay period
The meet and bounds are unclear as the limitation as written describes “delaying” something that has already occurred since both the assigning and the releasing steps have already been carried out. 
Regarding resynchronizing the set of tasks during the extended access time interval.
The meets and bounds are unclear as to what is required by the recited act of “resynchronizing”.  The term “synchronization” in the context of the subject matter of the instant application is a well-understood noun which refers to the various mechanisms and corresponding techniques provided by a system to coordinate process interactions to ensure that they do not simultaneously execute some particular program segment and/or access an exclusive resource; it is rarely employed as a verb in this context and Examiner is unaware of any usage of the variant form ‘resynchronization’ in this context. Thus, the meets and bounds and intended meaning of the verb “resynchronizing” in claim 1 is unknown. AppSpec offers no guidance as it only appears in two paragraphs (¶0003 and 0019) which merely recite the same language essentially verbatim without any further description. Furthermore, the initial limitation reciting “synchronizing a set of tasks including” is ambiguous for similar reasons as it is unclear if the verb “synchronizing” requires anything beyond/in addition to the limitations that follow the “including”. 
Additionally, the recitation of “during the extended access time interval” also has ambiguity issues access time period”.
Regarding identifying an external task that is trying to access the shared resource during the extended access time interval, 
The meaning of the verb “trying” in this context is unclear. A plain reading would at least imply that the identified external task has not actually accessed the shared resource, which contradicts AppSpec which requires the external task to access and modify the shared resource during the extended access time interval to detect/identify the external from the resulting “data corruption” (AppSpec ¶0050).

Independent claims 11 and 16 each recite limitations equivalent to those of claim 1 and accordingly stand rejected under 112(b) for the same reasons.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan (US 2020/0210318 A1) in view of Erikson et al. (US 2012/0204062 A1).



Claims 1, 11, and 16:
Regarding claims 1, 11, and 16, the numerous ambiguity issues detailed at item #5 above preclude a direct mapping of the claim limitations to prior art. In order to advance prosecution, the claimed invention has been generally interpreted in view of at least AppSpec (e.g. ¶0022-0024, 0041-0044) as being directed to methods for detecting/debugging synchronization errors/race conditions where: 
“The present subject matter may improve a bug or error detection efficiency during this test phase of the synchronization module. The detection efficiency of the external tasks may be improved when the access time period is extended (¶0022)…The detection efficiency may also increase as the access to the shared resource is shifted. Indeed, the extension of the access time period results in a shift of the time during which the shared resource is accessed by the task...By adjusting the timing pattern, a probability of collisions between external tasks and the set of tasks may increase” (AppSpec ¶0024).

Bryan, is similarly directed to “processes for exposing, revealing, and reproducing a class of software bugs referred to as ‘race conditions” (¶0015) including specifically delaying the resource assigning/releasing (lock acquire/release operations) by a delay (e.g. sleep, “lag”, “stasis”, delay) period, thereby extending the access time period (“race window”) by a delay period to create an extended (lengthened) access time interval:
 “processes raise the probability or likelihood of exposing these race conditions by adding variance to code interleaving which can adjust (e.g., lengthen or shorten) a time window (e.g., a race window) during which an adverse interleaving can occur…by instrumenting the locking mechanism that the thread uses, the race window associated with the race condition can be adjusted (extended or shortened), giving a variable timing for another distinct thread to invalidate the state protected by the lock. Thus, by variably adjusting a race window associated with a race condition the greater the probability or likelihood of hitting as yet undetected race conditions during the testing phase of software code testing. Additionally, by variably adjusting the durations associated with race windows the specific conditions that can give rise to the identification of race conditions” (Bryan ¶0017)…This can be accomplished by using a tunable probability value with which execution of an operating system's synchronization mechanisms (e.g., the ‘lock’ routine for the operating system's mutual exclusion implementation) can be delayed, and thereafter based on, or as a function of, the tunable probability value causing the routine associated with operating system's synchronization mechanisms to be delayed for a defined or tunable random period of time (Bryan ¶0018, emphasis added)

See also Bryan ¶0022-0026, 0032-0036, 0049; FIG. 8 disclosing at least the synchronization mechanism is a system managed lock thus inherently transitions through lock/resource request->grant/assign->release synchronization cycles.
As noted above, Bryan’s objective is to “ensure that the specific conditions that can give rise to the identification of race conditions can be observed and replicated and/or reproduced with regularity with the ultimate aim of remedying the identified race condition” (¶0017) but Bryan does not explicitly describe the detection/identification of a race condition and accordingly does not specifically disclose identifying an external task that is trying to access the shared resource during the extended access time interval; and configuring the computer system for preventing accesses to the shared resource by external tasks having a type of the identified external task.
Erikson however discloses an analogous method for detecting a data races (Abstract) which similarly employs delays (¶0102-0106) “detect a conflicting access to the same memory location by delaying the thread for a short amount of time. For the detector 106 to be successful, this delay may be configured to be long enough for the conflicting access to occur employ delays” (¶0103). Erikson further discloses identifying an external task that is trying to access the shared resource during the extended access time interval; and configuring the computer system for preventing accesses to the shared resource by external tasks having a type of the identified external task to in at least ¶0091-0101, 0043-0046, 0131.


Claims 2-4:
The combination of Bryan/Erikson discloses the limitations as shown in the rejections above. Bryan further discloses  (¶0019, 0033-0034, 0036-0037, 0049) the first and second delay periods being a same duration…wherein the delay period is a fixed (defined) delay (¶0049: “adjust (e.g., extend or shorten) a race window by introducing a defined delay period (e.g., a spin cycle and/or a sleep period)”…wherein the delay period is a variable delay computed for each task of the set of tasks based on a random value (¶0033 “add random amounts of sleep (e.g., placing a process in execution or a thread in execution in a sleep state; a state of stasis; or a state of hiatus) in a particular or specific code path…by using a tunable (e.g., adjustable) probability value with which an operating system's synchronization mechanisms”.

Claims 5, 12, and 17:
The combination of Bryan/Erikson discloses the limitations as shown in the rejections above. Erikson further discloses (¶0105-0106) determining a task type (IRQL (Interrupt Request Level)) of the task and determining the delay period based on the task type; “Depending on the IRQL (Interrupt Request Level) of the executing thread, the detector 106 may delay the thread for a pre-determined maximum amount of time. At IRQLs higher than the DISPATCH level (the level at which the kernel scheduler operates), the detector 106 may not insert any delay…Threads running at the DISPATCH level may not yield the processor to another thread...Currently, threads may be delayed at this level 

Claims 8, 15, and 20:
The combination of Bryan/Erikson discloses the limitations as shown in the rejections above. Bryan further discloses (¶0018, 0024, 0033, 0049) the synchronizing step includes using a semaphore associated with the shared resource, the semaphore comprising a lock; the resource assigning step includes sending a message indicting a granting access to the lock; and the resource releasing step includes releasing the lock.

Claims 9 and 10:
The combination of Bryan/Erikson discloses the limitations as shown in the rejections above. Regarding claims 9 and 10, the claims essentially associates variables/identifiers with various phases of the resource acquire/release process and further discloses he consequences of adding the delays. Bryan similarly employs locks as a synchronization mechanism (¶0018, 0024, 0033, 0049) which inherently includes transitioning through the various acquisition-release cycles and discloses adding the delay periods at  lock/synchronization locations which implicitly results in all the phases being delayed, and accordingly discloses the subject matter the delaying of the resource assigning step results in delaying the resource releasing step by the first delay period…and the delaying of the resource assigning step results in a duration longer than the first response time period… delaying of the resource releasing step results in a duration longer than the second response time period.



Claims 6, 7, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan (US 2020/0210318 A1) in view of Erikson et al. (US 2012/0204062 A1) in further view of Krena et al. (Noise Injection Heuristics for Concurrency Testing).

Claims 6, 7, 13, 14, 18, and 19:
The combination of Bryan/Erikson discloses the limitations as shown in the rejections above. The combination of Bryan/Erikson does not specifically disclose generating a timing pattern information indicative of time gaps between consecutive accesses to the shared resource by different calibration tasks; wherein: the tasks of the set of tasks are calibration tasks; and the delay period is determined using the timing pattern information…
Krena, however, discloses (pg. 123, Abstract) an analogous race detection method which includes injecting “noise” (delays) into a test executions of a multithreaded program. Krena further discloses (pg. 126-127, sect. 3) generating a timing pattern information indicative of time gaps between consecutive accesses to the shared resource by different calibration tasks; wherein: the tasks of the set of tasks are calibration tasks; and the delay period is determined using the timing pattern information…wherein the delay period is smaller than a smallest time gap indicated in timing pattern information. Exemplary quotations
“The testing process with our noise injection heuristics works in the following four steps. (1) No noise is produced, and a set of covered tasks of our coverage metric together with information on relative timing of appearance of monitored concurrency-related events are generated during the first execution of the test. (2) A set of the so-called noise tuples is generated from the gathered information. (3) Random noise at the plocs included in the noise tuples is generated, and the average frequency of execution of these plocs within particular threads is gathered during the next test execution. (4) Biased random noise of strength computed wrt. the collected statistics is (repeatedly) produced… Our heuristics injects noise before a location ploc1 executed by a thread t1 if a task (t1, ploc1, t2, ploc2) has been covered The two next values give the minimal and maximal number of milliseconds that elapsed between the events defining the given coverage task. These values can be used for determining the strength of noise to be used as a delay of length randomly chosen from between the values. If there are multiple coverage tasks with the same couple (t1, ploc1), min and max are computed from all such tasks. The orig value contains an identification of the run where the couple (t1, ploc1) was spot for the first time. In order to limit values of min and max, their update is possible only within a limited number of test executions after the orig run.”

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Bryan/Erikson to utilize Krena’s coverage based noise injection and program exploration to accelerate the concurrency debugging process and increases confidence that all potential program paths and thread interleaving are covered by the test cases (pg. 123-124).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 2010/0050161 A1 and US 9,135,082 B1 are each directed to detecting race conditions.
“Eraser: A Dynamic Data Race Detector for Multithreaded Programs” discloses a tool for dynamically detecting data races in lock-based multithreaded programs.
“Process Synchronization in Multiprocessor and Multi-core Processor” provides an introduction to process synchronization.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
02/25/2022

/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty...no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification” (MPEP 2173.03).